March 1, 2010


CONFIDENTIAL


Eric C. Apfelbach
Chief Executive Officer
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051


This letter (the “Agreement”) constitutes the agreement between Sutter
Securities Incorporated (“Sutter Securities” or the “Placement Agent”) and ZBB
Energy Corporation, a Wisconsin corporation (the “Company”), that Sutter
Securities shall serve as the exclusive placement agent for the Company, on a
“reasonable best efforts” basis, in connection with the proposed placement (the
“Placement”) of registered securities (the “Securities”) of the Company,
including shares (the “Shares”) of the Company’s common stock (the “Common
Stock”), and warrants (the “Warrants”) to purchase shares of Common Stock and
debt. The Company’s Common Stock is traded on the NYSE AMEX, (ZBB).  The terms
of such Placement and the Securities shall be mutually agreed upon by the
Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein constitutes that Sutter Securities would have
the power or authority to bind the Company or any Purchaser or an obligation for
the Company to issue any Securities or complete the Placement. This Agreement
and the documents executed and delivered by the Company and the Purchasers in
connection with the Placement shall be collectively referred to herein as the
“Transaction Documents.”  The date of the closing of the Placement shall be
referred to herein as the “Closing Date.”  The Company expressly acknowledges
and agrees that Sutter Securities’ obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Sutter Securities to purchase the Securities and does
not ensure the successful placement of the Securities or any portion thereof or
the success of Sutter Securities with respect to securing any other financing on
behalf of the Company.


SECTION 1.    COMPENSATION AND OTHER FEES.


As compensation for the services provided by Sutter Securities hereunder, the
Company agrees to pay to Sutter Securities:


(A)     The fee set forth below with respect to the Placement:


1.   A cash fee payable immediately upon the closing of the Placement and equal
to 7% of the aggregate gross proceeds raised in the Placement.

 

--------------------------------------------------------------------------------

 


(B)      The Company also agrees to reimburse Sutter Securities’ expenses (with
supporting invoices/receipts) up to a maximum of 1% of the aggregate gross
proceeds raised in the placement, but in no event more than $15,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.


SECTION 2.     REGISTRATION STATEMENT.


The Company represents and warrants to and agrees with the Placement Agent that:
 
(A)     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File No.
333-156941) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on (March 1, 2009), for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act.  Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 
2 of 11

--------------------------------------------------------------------------------

 
 
(B)      The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission.  There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.
 
(C)      The Company will not prepare, use or refer to, any free writing
prospectus without providing prior notice and a copy to the Placement Agent.
 
(D)      The Company has delivered, or will as promptly as practicable deliver,
to the Placement Agent complete conformed copies of the Registration Statement
and of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests.  Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

 
3 of 11

--------------------------------------------------------------------------------

 
 
SECTION 3.     REPRESENTATIONS AND WARRANTIES. The Company hereby makes the same
representations and warranties to the Placement Agent that it makes to the
investors in their respective purchase agreements, as if made directly to the
Placement Agent, and further represents to the Placement Agent that there are no
affiliations with any FINRA member firm among the Company’s officers, directors
or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company, except as set forth in the Base Prospectus.
 
SECTION 4.     INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.


SECTION 5.     ENGAGEMENT TERM.  Sutter Securities’ engagement hereunder will be
for the period of 90 days. The engagement may be terminated by either the
Company or Sutter Securities at any time upon 10 days’ written notice.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification, contribution contained herein and
the Company’s obligations contained in the Indemnification Provisions, and the
Company’s obligations to pay fees actually earned and reimburse expenses
actually incurred pursuant to this Agreement will survive any expiration or
termination of this Agreement.  Sutter Securities agrees not to use any
confidential information concerning the Company provided to them by the Company
for any purposes other than those contemplated under this Agreement.


SECTION 6.     SUTTER SECURITIES INFORMATION.  The Company agrees that any
information or advice rendered by Sutter Securities in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
Sutter Securities’ prior written consent.


SECTION 7.     NO FIDUCIARY RELATIONSHIP.  This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof.  The Company acknowledges and agrees that
Sutter Securities is not and shall not be construed as a fiduciary of the
Company and shall have no duties or liabilities to the equity holders or the
creditors of the Company or any other person by virtue of this Agreement or the
retention of Sutter Securities hereunder, all of which are hereby expressly
waived.
 
SECTION 8.     CLOSING.   The obligations of the Placement Agent and the closing
of the sale of the Securities hereunder are subject to the accuracy, when made
and on the Closing Date, of the representations and warranties on the part of
the Company and its Subsidiaries contained herein, to the accuracy of the
statements of the Company and its Subsidiaries made in any certificates pursuant
to the provisions hereof, to the performance by the Company and its Subsidiaries
of their obligations hereunder, and to each of the following additional terms
and conditions:
 
(A)     No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 
4 of 11

--------------------------------------------------------------------------------

 


(B)      The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains statement that Sutter or a Purchaser , in their sole judgment,
believe to be an untrue statement of fact, which, in the opinion of counsel for
the Placement Agent or such Purchaser, is material or omits to state any fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading.
 
(C)      All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)      The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, which opinion shall include a “10b-5”
representation from such counsel.
 
(E)      Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.

 
(F)      The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Shares shall be listed and admitted and authorized for trading
on NYSE-Amex, and satisfactory evidence of such actions shall have been provided
to the Placement Agent.  The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from NYSE-Amex, nor has the Company received any information suggesting that the
Commission or NYSE-Amex is contemplating terminating such registration or
listing.

 
5 of 11

--------------------------------------------------------------------------------

 

(G)      Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq National Market or the NYSE Amex or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus and the Prospectus Supplement.
 
(H)      No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
 
(I)       The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.
 
(J)       The Company shall have entered into subscription agreements with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.
 
(K)      FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement.  In addition, the Company
shall, if requested by the Placement Agent, make or authorize Placement Agent’s
counsel to make on the Company’s behalf, an Issuer Filing with FINRA pursuant to
FINRA Rule 5110 with respect to the Registration Statement and pay all filing
fees required in connection therewith.


(L)      Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 
6 of 11

--------------------------------------------------------------------------------

 

SECTION 9.    GOVERNING LAW.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of California applicable to agreements
made and to be performed entirely in such State.  This Agreement may not be
assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. The
parties agree that this Agreement and all controversies, which may arise between
the Placement Agent and the Company, whether occurring prior, on or subsequent
to the date of this Agreement, will be determined by arbitration. The parties
understand that:
 
 
a.
Arbitration is final and binding on the parties.

 
 
b.
The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

 
 
c.
Pre-arbitration discovery is generally more limited than and different from
court proceedings.

 
 
d.
The arbitrators’ award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification or rulings by
the arbitrators is strictly limited.

 
 
e.
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 
The parties agree that any arbitration under this Agreement will be held at the
facilities of and before an Arbitration Panel appointed by the Financial
Industry Regulatory Authority (“FINRA”), or if the FINRA refuses to accept
jurisdiction, then before JAMS/ENDISPUTE in San Francisco, California. The award
of the arbitrators, or of the majority of them, will be final, and judgments
upon the award may be entered in any court, state or federal, having
jurisdiction. The parties hereby submit themselves and their personal
representatives to the jurisdiction of any state or federal court for the
purpose of such arbitration and entering such judgment.
 
Any forbearance to enforce an agreement to arbitrate will not constitute a
waiver of any rights under this Agreement except to the extent stated herein.

 
THIS AGREEMENT IS GOVERNED BY A PRE-DISPUTE ARBITRATION CLAUSE CONTAINED IN
SECTION 9 OF THIS AGREEMENT
 
If either party shall commence an action or proceeding to enforce any provisions
of a Transaction Document, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.


SECTION 10.  ENTIRE AGREEMENT/MISC.  This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof.  If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.  This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Sutter Securities and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.


 
7 of 11

--------------------------------------------------------------------------------

 

SECTION 11.   NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to 6:30
p.m. (New York City time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number on the signature pages attached hereto on a day that is
not a business day or later than 6:30 p.m. (New York City time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages hereto.

 
8 of 11

--------------------------------------------------------------------------------

 


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Sutter Securities the enclosed copy of this Agreement.



 
Very truly yours,
     
SUTTER SECURITIES INCORPORATED
     
By:
   
     
Name: Gilbert E. Matthews
 
Title: Senior Managing Director



Address for notice:


Robert A. Muh, CEO
Sutter Securities Incorporated
220 Montgomery Street, Suite 1700
San Francisco, CA 94104
Phone: 415-352-6310
Fax: 415-352-3611
E-mail:bob@suttersf.com


Accepted and Agreed to as of
the date first written above:



ZBB Energy Corporation


By:
   
     
Name: Eric C. Apfelbach
 
Title: Chief Executive Officer



Address for notice:
Eric C. Apfelbach
Chief Executive Officer
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, WI 53051
Phone: 262-253-9800
Fax: 262-253-9822
E-Mail: eapfelbach@zbbenergy.com

 
9 of 11

--------------------------------------------------------------------------------

 


ADDENDUM A


INDEMNIFICATION PROVISIONS


In connection with the engagement of Sutter Securities Incorporated (“Sutter
Securities”) ZBB Energy Corporation the “Company”) pursuant to a letter
agreement dated [January 26, 2010], between the Company and Sutter Securities,
as it may be amended from time to time in writing (the “Agreement”), the Company
hereby agrees as follows:


1.
To the extent permitted by law, the Company will indemnify Sutter Securities and
its affiliates, stockholders, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended)
against all losses, claims, damages, expenses and liabilities, as the same are
incurred (including the reasonable fees and expenses of counsel), relating to or
arising out of its activities hereunder or pursuant to the Agreement, except to
the extent that any losses, claims, damages, expenses or liabilities (or actions
in respect thereof) are found in a final judgment (not subject to appeal) by a
court of law to have resulted primarily and directly from Sutter Securities’
willful misconduct or gross negligence in performing the services described
herein.



2.
Promptly after receipt by Sutter Securities of notice of any claim or the
commencement of any action or proceeding with respect to which Sutter Securities
is entitled to indemnity hereunder, Sutter Securities will notify the Company in
writing of such claim or of the commencement of such action or proceeding, and
the Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to Sutter Securities and will pay the fees and
expenses of such counsel.  Notwithstanding the preceding sentence, Sutter
Securities will be entitled to employ counsel separate from counsel for the
Company and from any other party in such action if counsel for Sutter Securities
reasonably determines that it would be inappropriate under the applicable rules
of professional responsibility for the same counsel to represent both the
Company and Sutter Securities.  In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company.  The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of Sutter Securities, which will
not be unreasonably withheld.



3.
The Company agrees to notify Sutter Securities promptly of the assertion against
it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by the Agreement.


 
10 of 11

--------------------------------------------------------------------------------

 


4.
If for any reason the foregoing indemnity is unavailable to Sutter Securities or
insufficient to hold Sutter Securities harmless, then the Company shall
contribute to the amount paid or payable by Sutter Securities as a result of
such losses, claims, damages or liabilities in such proportion as is appropriate
to reflect not only the relative benefits received by the Company on the one
hand and Sutter Securities on the other, but also the relative fault of the
Company on the one hand and Sutter Securities on the other that resulted in such
losses, claims, damages or liabilities, as well as any relevant equitable
considerations.  The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim.  Notwithstanding the provisions hereof,
Sutter Securities’ share of the liability hereunder shall not be in excess of
the amount of fees actually received, or to be received, by Sutter Securities
under the Agreement (excluding any amounts received as reimbursement of expenses
incurred by Sutter Securities).



5.
These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.




  SUTTER SECURITIES INCORPORATED          
By:
   
     
Name: Gilbert E. Matthews
   
Title: Senior Managing Director



Accepted and Agreed to as of
the date first written above:


ZBB Energy Corporation
 
By:
   
 
Name: Eric C. Apfelbach
 
Title: Chief Executive Officer


 
11 of 11

--------------------------------------------------------------------------------

 